Citation Nr: 0915406	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-12 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for service-connected irritable bowel syndrome.

2.  Entitlement to a disability rating greater than 10 
percent for service-connected right knee strain.

3.  Entitlement to a compensable disability rating for 
service-connected intermittent lumbosacral strain.

4.  Entitlement to a compensable disability rating for 
service-connected plantar fasciitis with calcaneal bursitis 
of the right foot.

5.  Entitlement to a compensable disability rating for 
service-connected plantar fasciitis with calcaneal bursitis 
of the left foot.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to May 1998, 
as well as subsequent service in the United States Army 
Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Waco, Texas.

In April 2008 the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the Veteran's claims file.

The issues of an increased disability rating for the service-
connected irritable bowel syndrome, intermittent lumbosacral 
strain, plantar fasciitis with calcaneal bursitis of the 
right foot, and plantar fasciitis with calcaneal bursitis of 
the left foot are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the April 2008 Travel Board hearing, prior to 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeal as to the issue of entitlement to a 
disability rating greater than 10 percent for service-
connected right knee strain.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran as to the issue of entitlement to a disability rating 
greater than 10 percent for service-connected right knee 
strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2008) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

During the April 2008 Travel Board hearing, prior to 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeal as to the issue of entitlement to a 
disability rating greater than 10 percent for service-
connected right knee strain.   Thereafter, the Veteran 
supplemented the record in a Statement In Support Of Claim 
(VA Form 21-4138), also dated in April 2008, in which his 
intent to withdraw the claim as to this issue was reiterated.

As the Veteran has withdrawn the appeal as to the issue of 
entitlement to a disability rating greater than 10 percent 
for service-connected right knee strain, there remains no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for entitlement to a disability rating greater than 
10 percent for service-connected right knee strain is 
dismissed.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of an increased disability rating for the service-
connected irritable bowel syndrome, intermittent lumbosacral 
strain, plantar fasciitis with calcaneal bursitis of the 
right foot, and plantar fasciitis with calcaneal bursitis of 
the left foot.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the claims so that the 
Veteran is afforded every possible consideration.

Initially, the Board notes that during the Veteran's April 
2008 Travel Board hearing, the Veteran asserted that his 
service-connected irritable bowel syndrome, intermittent 
lumbosacral strain, plantar fasciitis with calcaneal bursitis 
of the right foot, and plantar fasciitis with calcaneal 
bursitis of the left foot had increased in severity since his 
last VA examination in September 2005.  Additionally, during 
the hearing, the Veteran indicated that the VA examiner that 
had conducted his prior examinations had not accurately 
reported his symptoms as he had related them.  VA is required 
to afford the Veteran a contemporaneous examination to assess 
the current nature, extent, and severity of the respective 
disabilities being remanded herein.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand these claims for an additional VA 
examination.  The Board finds that the respective 
examinations should be conducted by an examiner that has not 
previously conducted an examination of the Veteran. 

Additionally, as this matter is being remanded as set forth 
above, and as review of the claims file reveals that the most 
recent VA treatment records of the Veteran contained in the 
claims file are dated in 2005, an effort should be made to 
obtain any subsequent VA medical treatment records of the 
Veteran for treatment of his irritable bowel syndrome, low 
back disorder, and bilateral foot disorder since 2005.  VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c) (2008).

Finally, the Veteran should be provided with an updated 
statement regarding VA's duties to notify and assist that 
complies with directives of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and in Vazquez-Flores v. Peak, 22 
Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran 
appropriate notice pursuant to the 
directives Dingess and Vazquez-Flores, 
which:

(a) informs him about the information and 
evidence not of record that is necessary 
to substantiate his claim;

(b) informs him about the information and 
evidence that VA will seek to provide;

(c) informs him about the information and 
evidence he is expected to provide;

(d) advises him of the criteria for 
establishing a disability rating and 
effective date of award;

(e) notifies him that, to substantiate his 
claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his lumbar spine 
and the effect that worsening has on his 
employment and daily life;

(f) provides him with the appropriate 
Diagnostic Codes for rating irritable 
bowel syndrome, lumbosacral spine 
disabilities, and plantar fasciitis with 
calcaneal bursitis;

(g) and notifies him that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

2.  The RO/AMC shall make arrangements to 
obtain any VA medical treatment records of 
the Veteran for treatment associated with 
his irritable bowel syndrome, low back 
disorder, and bilateral foot disorder, 
dated since 2005, and associate them with 
the Veteran's claims file.

3.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination by an 
examiner that has not previously conducted 
an examination of the Veteran, in order to 
assess the nature, severity, and frequency 
of his irritable bowel syndrome.  The 
claims file and a copy of this Remand 
should be made available to and reviewed 
by the examiner.  All necessary tests must 
be conducted.  

The examiner should provide an assessment 
of the Veteran's irritable bowel syndrome, 
to include whether it is currently 
manifested by diarrhea, or alternating 
diarrhea and constipation, with more or 
less constant abdominal distress, or by 
other symptomatology. 

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the irritable bowel syndrome 
upon his ordinary activity and the effect, 
if any, on his current level of 
occupational impairment.  An opinion 
should be provided concerning the impact 
of this disability on the Veteran's 
ability to work, to include whether the 
disability is productive of severe 
economic inadaptability.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence

4.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination by an 
examiner that has not previously conducted 
an examination of the Veteran, in order to 
assess the nature, severity, and frequency 
of his intermittent lumbosacral strain.  
The claims file and a copy of this Remand 
should be made available to and reviewed 
by the examiner.  All necessary tests must 
be conducted.

The examiner is asked to address the 
following:

(a)  Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.

(b) Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the back 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

(c)  Identify any associated neurological 
deformities associated with the service-
connected back disorder.  The severity of 
each neurological sign and symptom should 
be reported.

(d)  State whether the Veteran has 
intervertebral disc syndrome (IVDS).  If 
so, state whether IVDS results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  This should 
also be addressed for each year beginning 
in 2003 to the present.

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

(e)  List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as to 
whether any neurological symptomatology 
equates to "mild," "moderate," "moderately 
severe" or "severe," incomplete paralysis 
or complete paralysis of the sciatic 
nerve.  Moreover, state whether any other 
nerve is affected and if so state the 
severity of the impairment of the nerve 
affected.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the intermittent lumbosacral 
strain upon his ordinary activity and the 
effect, if any, on his current level of 
occupational impairment.  An opinion 
should be provided concerning the impact 
of this disability on the Veteran's 
ability to work, to include whether the 
disability is productive of severe 
economic inadaptability.

A complete rationale for any opinion 
expressed should be provided. It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

5.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination by an 
examiner that has not previously conducted 
an examination of the Veteran, in order to 
assess the nature, severity, and frequency 
of his  plantar fasciitis with calcaneal 
bursitis of the right and left foot.  The 
claims file and a copy of this Remand 
should be made available to and reviewed 
by the examiner.  All necessary tests must 
be conducted.

The examiner is asked to conduct a full 
clinical evaluation of the Veteran's foot 
symptomatology, and indicate whether any 
of the following findings are present: 
weight bearing line being over or medial 
to the great toe; inward bowing of the 
tendo Achilles; pain on manipulation and 
use of the feet; objective evidence of 
marked deformity (pronation, abduction, 
etc.); pain on manipulation and use 
accentuated; indication of swelling on 
use; ; characteristic callosities; marked 
pronation; extreme tenderness of the 
plantar surfaces of the feet; marked 
inward displacement; and severe spasm of 
the "tendo Achilles" on manipulation, not 
improved by orthopedic shoes or 
appliances. 

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the plantar fasciitis with 
calcaneal bursitis of the right and left 
foot upon his ordinary activity and the 
effect, if any, on his current level of 
occupational impairment.  An opinion 
should be provided concerning the impact 
of these disabilities on the Veteran's 
ability to work, to include whether the 
disabilities are productive of severe 
economic inadaptability.

A complete rationale for any opinion 
expressed should be provided. It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

6.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further any action 
is required, it should be undertaken prior 
to further claims adjudication.

7.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


